Citation Nr: 1427646	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-31 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for residuals of a left tibia fracture.

2.  Entitlement to an initial rating higher than 10 percent for residuals of a right third metatarsal fracture.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March to October 2003.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2010, as support for his claims, the Veteran testified at a hearing at the Board's offices in Washington, DC, before the undersigned Veterans Law Judge, commonly referred to as a Central Office (CO) hearing.  A copy of the transcript is associated with the claims file, so of record.

In July 2010, the Board remanded these claims for further development.  In particular, the Board remanded the Veteran's claims for higher initial ratings for the left tibia and right metatarsal fractures for a new VA compensation examination reassessing the severity of these disabilities.  His claim for service connection for a right knee disability was remanded because he had not been provided a Statement of the Case (SOC) in response to his timely April 2005 Notice of Disagreement (NOD) concerning this claim or given an opportunity to complete the steps necessary to perfect his appeal of this claim to the Board by also filing a timely Substantive Appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. 19.9, 20.200, 20.201, 20.302, etc. (2013); see also Manlicon v. West, 12 Vet. App. 238 (1999).  

In October 2011, the RO issued an SOC concerning this claim for a right knee disability in compliance with the Board's July 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran then, in response, timely filed a VA Form 9 in November 2011, thereby completing the steps necessary to perfect his appeal of this additional claim to the Board.  Therefore, the Board also has jurisdiction to consider this right knee disorder claim.

In February 2012, the Veteran testified at a hearing at the RO before a local Decision Review Officer (DRO).  A transcript of the proceeding is of record.

Unfortunately, however, the Board regrettably must remand these claims once again to the Agency of Original Jurisdiction (AOJ) for still further development.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from this additional remand, further development of these claims is essential to their fair disposition.

In compliance with the Board's July 2010 remand, the Veteran had a VA compensation examination in September 2011 to reassess the severity of his left tibia and right metatarsal fracture residuals.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also, the examiner was asked to comment on the nature and etiology of any right knee disability and its posited relationship with the Veteran's service.  The examiner opined that he could not explain the Veteran's ongoing complaints of persistent pain due to previous but healed stress fractures.  X-rays and laboratory evaluations of the right knee were normal and revealed no knee pathology.  The examiner postulated that the Veteran had developed an accentuated pain response possibly as part of a chronic pain syndrome. 

The Veteran had another VA compensation examination in April 2012.  With regards to the right knee, the examiner opined that it was less likely than not that the Veteran's right knee condition was caused by the claimed in-service injury, event or illness.  He stated that he had to await MRI reports, although there was no osteoarthritis of the right knee, deformity or non-healing seen on plain x-rays.  He also commented that the previous x-rays from August 2011 confirmed that the left tibia and right metatarsal fractures were healed, as no abnormalities were found.  But the examiner concluded that he would await MRI results for these conditions as well.  The MRIs, however, have not been associated with the claims file, if they indeed exist.  Resultantly, they must be obtained before any decision is made on these claims.


Accordingly, these claims are REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all MRIs generated following or as a result of the Veteran's April 2012 VA compensation examination.  If that VA examiner since has offered additional comment after having opportunity to review these MRIs, then also put this additional comment in the claims file, as well.  Moreover, if the examiner still needs to consider these MRIs before commenting further, then give him this opportunity.

2.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims remain denied, send the Veteran and his representative a supplemental SOC (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

